  Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 1 of 11 PageID #:384




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION



ROBERT N. QUILLMAN a/ka/
NICKIE a/k/a ALEXIS a/ka/
HONEBEE,
                                                Case No. 14 cv 09806
Plaintiff,
                                                Judge Mary M. Rowland
v.

THE ESTATE OF SALEH OBAISI
and WEXFORD MEDICAL,

Defendants.


                     MEMORANDUM OPINION & ORDER

      Plaintiff Robert N. Quillman brings this civil rights lawsuit under 42 U.S.C. §

1983, against the Estate of Saleh Obaisi, M.D., Deceased (“Dr. Obaisi”) and Wexford

Medical (“Wexford”) (collectively, “Defendants”), for violating her Eighth Amendment

rights. Quillman claims she was subject to deliberate indifference by Dr. Obaisi based

on the treatment she received for her gender identity disorder (“GID”) at Stateville

Correctional Center (“Stateville”). For the reasons stated below, the Court grants

summary judgment in favor of Defendants and against Quillman. (Dkt. 92).

                                   BACKGROUND

1. Local Rule 56.1 Issues

      As a preliminary matter, Plaintiff’s opposition to summary judgment suffers

from several Local Rule 56.1 issues that the Court must address. The Seventh Circuit



                                                                                    1
   Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 2 of 11 PageID #:385




has “consistently upheld district judges’ discretion to require strict compliance with

Local Rule 56.1.” Flint v. City of Belvidere, 791 F.3d 764, 767 (7th Cir. 2015); Judson

Atkinson Candies, Inc. v. Hohberger Dhimantec, 529 F.3d 371, 382 n.2 (7th Cir. 2008)

(“[T]he Seventh Circuit repeatedly has held that the district court is within its

discretion to enforce strict compliance with the requirements of Local Rule 56.1.”);

Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d 524, 527 (7th Cir. 2000)

(no abuse of discretion in striking responses consisting of evasive denials and

improper argument).

      First, Plaintiff failed to include a Local Rule 56.1 statement of facts in

opposition to summary judgment. “For litigants appearing in the Northern District

of Illinois, the Rule 56.1 statement is a critical, and required, component of a litigant’s

response to a motion for summary judgment.” Sojka v. Bovis Lend Lease, Inc., 686

F.3d 394, 398 (7th Cir. 2012). Local Rule 56.1 “requires specifically that a litigant

seeking to oppose a motion for summary judgment file a response that contains a

separate statement” under Local Rule 56.1(b)(3)(C) “of any additional facts that

require the denial of summary judgment.” Hall v. Vill. of Flossmoor Police Dep’t, No.

11 C 5283, 2012 U.S. Dist. LEXIS 171439, at *28 n. 8 (N.D. Ill. Dec. 4, 2012) (citing

Chicon v. Exelon Generation Co., 401 F.3d 803, 809 (7th Cir. 2005)); see also Parvati

Corp. v. City of Oak Forest, No. 8 C 0702, 2012 U.S. Dist. LEXIS 37029, at *1 (N.D.

Ill. Mar. 20, 2012) (“Also, Local Rule 56.1(b)(3)(C) requires the nonmoving party to

present a separate statement of additional facts that requires the denial of summary

judgment”) (emphasis added); Malec v. Sanford, 191 F.R.D. 581, 584 (N.D. Ill. 2000)



                                                                                         2
   Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 3 of 11 PageID #:386




(“Simply providing additional facts in one’s responsive memorandum is insufficient

to put those facts before the Court.”). “The rationale behind this rule is that if the

non-movant includes additional facts in only the Local Rule 56.1(b)(3)(B) response,

the movant is unfairly deprived of a vehicle under Local Rule 56.1 to dispose those

facts because the rule permits movants to reply only to a Local Rule 56.1(b)(3)(C)

statement, not a Local Rule 56.1(b)(3)(B) response.” Hall, 2012 U.S. Dist. LEXIS

171439, at *28 n. 8 (citing Johnson v. County of Cook, No. 8 C 2139, 2012 U.S. Dist.

LEXIS 98110, at *13 (N.D. Ill. July 16, 2012)); N.D. Ill. LR. 56.1(a)(3). Plaintiff failed

to comply with Local Rule 56.1’s requirement. Instead of filing a separate statement

of facts, Plaintiff included new factual material in her response memorandum. (Dkt.

98, 2-3). In doing so, Plaintiff has denied Defendants an appropriate opportunity to

respond to Plaintiff’s additional factual material.

      More troubling, Plaintiff’s Statement of Fact Section in her brief contains

exactly one (1) citation to the record. Almost all of the factual material has no citation

whatsoever. Defendants request that the Court strike Plaintiff’s additional factual

matter in its entirety. (Dkt. 99, 2). The Court declines to do so. However, the Court

will only consider factual material supported by the record.

      Finally, Plaintiff failed to respond to Defendants’ Rule 56.1 Statement of

Undisputed Facts. Local Rule 56.1 provides that “[a]ll material facts set forth in the

statement required of the moving party will be deemed admitted unless controverted

by the statement of the opposing party.” Ammons v. Aramark Unif. Servs., 368 F.3d

809, 817-18 (7th Cir. 2004) (citing L.R. 56.1). Thus, the party opposing summary



                                                                                        3
    Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 4 of 11 PageID #:387




judgment is required to respond to each paragraph submitted by the moving party,

otherwise those facts will be deemed admitted. Here, Plaintiff has failed to file any

response to Defendants’ Rule 56.1 Statement. Accordingly, all of Defendants’ factual

matter in its Rule 56.1 Statement of Facts is deemed admitted.

2. Material Facts

        Quillman identifies as a transgender woman. 1 In 2007, Quillman was

incarcerated with the Illinois Department of Corrections (“IDOC”). She is currently

serving a sixteen-year sentence. (Dkt. 99, 3). Quillman was initially housed in Perry

County Jail, where she received hormone therapy of Estradiol and Spironolactone.

(Id.). Quillman claims that she bore the cost of those medications while in Perry

County Jail, but could only afford to do so for five months. (Id.).

        In May 2014, Quillman was transferred to Stateville. (Dkt. 94 ¶ 9). She

remained there until May 2015. (Id. at ¶ 19). It is undisputed that Quillman did not

receive hormone therapy from 2007 to 2014. (Id. at ¶ 15). There is additionally no

indication in the medical records that Quillman requested hormone therapy prior to

her transfer to Stateville in 2014. (Id. at ¶¶ 5, 14). Upon her transfer, Quillman




1 Defendants contest this fact, arguing that Plaintiff’s medical records identify Plaintiff as a male and
that Plaintiff has been housed in a male correctional center. (Dkt. 99, 3). Defendants additionally refer
to Plaintiff with male pronouns throughout their briefing. The premise of this lawsuit is that Plaintiff
is a transgender woman seeking treatment. Additionally, Plaintiff’s deposition thoroughly discusses
Plaintiff’s GID, her identification as transgender, Plaintiff’s encounters with another physician who
identified Plaintiff as transgender, and the fact that Plaintiff was placed into “gender identity groups”
(groups intended to treat transgender inmates) by Stateville while incarcerated. (Dkt. 93, Ex. C, 21:4-
23:20). Dr. Obaisi’s medical notes also identify Quillman as transgender. (Dkt. 93, Ex. B, 15). The
Court accordingly relies on Plaintiff’s description of her own identity, and refers to Plaintiff with her
preferred pronouns.

                                                                                                       4
    Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 5 of 11 PageID #:388




underwent an initial medical screening. (Id. at ¶ 13). She voiced no medical

complaints to the intake nurse in May 2014. (Id.).

        There are no medical records indicating that Quillman made comments

concerning her QID or requested hormone therapy, until her first appointment with

Dr. Obaisi in July 2014. (Dkt. 94 ¶ 14). At that appointment, Dr. Obaisi noted

Quillman’s GID and that Quillman is transgender, but there is no evidence in the

medical notes that Quillman requested hormone therapy at that time. (Id.). 2

According to Dr. Obaisi and the medical records, the first discussion of hormone

therapy occurred at Quillman’s second appointment on September 17, 2014. (Id. at ¶

15).

        In IDOC facilities, a GID committee reviews and approves hormone therapy

for inmates. (Dkt. 94 ¶ 8). The committee determines which drugs to use as well as

the dosage. (Id.). The committee is an IDOC, not a Wexford, process, and is chaired

by the IDOC medical director. (Id). In September 2014, after Quillman’s second

appointment with Dr. Obaisi, he referred Quillman’s information to the IDOC

committee. (Id. at ¶ 10). The IDOC committee generally approves requests within




2 Quillman claims that she informed Dr. Obaisi of her need for hormone therapy in July 2014, although
Quillman provides no citation in support. (Dkt. 98, 3). Quillman further argues that she filed numerous
grievances between May 2014 and May 2015 regarding her need for hormone therapy, and claims that
these grievances were “repeatedly denied or ignored until July 2014.” (Id.). In making this assertion,
Quillman cites to Exhibit A, which is a compilation of Quillman’s grievances. (Id.). However, the dates
of the grievances are November 13, 2014, December 9, 2014, December 1, 2017, and December 3, 2017.
(Id. at 6, 8, 9, 11). It is unclear to the Court how these grievances were “ignored until July 2014,” when
all of the grievances listed were filed after that date. (Id. at 3). Additionally, the last two grievances
do not concern Stateville or Dr. Obaisi, as Quillman was at another facility at that time (indeed,
another facility is listed on those two grievances). (Id. at 9, 11). Finally, Quillman received her
medication on November 14, 2014, one day after Quillman filed the first grievance. Her grievances was
denied as moot because she had already received her medication. (Id. at 8).

                                                                                                        5
  Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 6 of 11 PageID #:389




sixty days. (Id. at ¶ 29). The committee approved the hormone therapy for Quillman,

and Quillman received her medications on November 14, 2014. (Id. at ¶ 16). Quillman

testified that as a result of the delayed medication and dosing of the medication, she

attempted suicide four times while at Stateville. (Dkt. 94, Ex. C, 29:16-24).

                                  LEGAL STANDARD

      Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine factual dispute exists when there is enough evidence that a

reasonable jury could find in favor of the nonmoving party. Whiting v. Wexford Health

Sources, Inc., 839 F.3d 658, 661 (7th Cir. 2016); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). In construing the evidence and facts supported by the record in

favor of the non-moving party, the Court gives the non-moving party “the benefit of

reasonable inferences from the evidence, but not speculative inferences in [its] favor.”

White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal citations omitted).

      Summary judgment is proper against “a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which the party will bear the burden of proof at trial.” Celotex, 477 U.S. at 323; see

also White, 829 F.3d at 841 (summary judgment warranted where a reasonable juror

could not find in favor of the non-moving party “on the evidence submitted in support

of and opposition to the motion for summary judgment”) (internal citation omitted).




                                                                                         6
  Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 7 of 11 PageID #:390




                                    DISCUSSION

      Dr. Obaisi moves for summary judgment, arguing that Quillman failed to

establish that Dr. Obaisi was deliberately indifferent. “It is well-established that

prison officials and medical staff violate the Eighth Amendment’s prohibition on cruel

and unusual punishment when they act with deliberate indifference to a prisoner’s

serious medical needs.” Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017) (citing

Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976)). “To

determine if the Eighth Amendment has been violated in the prison medical context,

we perform a two-step analysis, first examining whether a plaintiff suffered from an

objectively serious medical condition, and then determining whether the individual

was deliberately indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 727

(7th Cir. 2016).

      Defendants rely on a Seventh Circuit case from the 1990s to briefly argue that

GID is not a serious medical condition and that transgender inmates are not entitled

to treatment. (Dkt. 93 at 6) (citing Maggert v. Hanks, 131 F.3d 670, 672 (7th Cir.

1997)). First, the cited case actually identifies GID as a serious medical condition.

Maggert, 131 F.3d at 671. Second, that case suggested that a transgender inmate was

not entitled to surgery or hormone therapy based on cost of treatments. Id. However,

more recent Seventh Circuit cases have determined that transgender inmates are

entitled to treatment in the form of hormone therapy. Mitchell v. Kallas, 895 F.3d

492, 499-500 (7th Cir. 2018) (transgender inmate survived summary judgment

because she provided enough evidence that a prison official’s refusal to provide



                                                                                    7
   Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 8 of 11 PageID #:391




hormone therapy for her gender dysphoria constituted an unconstitutional

deprivation); Fields v. Smith, 653 F.3d 550 (7th Cir. 2011) (enforcement of Wisconsin

statute preventing prison officials from dispensing hormone therapy to transgender

inmates constituted deliberate indifference to transgender inmates’ serious medical

needs, and statute facially violated the Eighth Amendment). Accordingly, the Court

finds that Quillman suffers from a serious medical condition, GID, and is entitled to

treatment. The Court next determines whether Dr. Obaisi was deliberately

indifferent.

      Deliberate indifference requires that a defendant actually know about yet

disregard a substantial risk of harm to an inmate’s health or safety. Petties, 836 F.3d

at 728. “The standard is a subjective one: the defendant must know facts from which

he could infer that a substantial risk of serious harm exists and he must actually

draw that inference.” Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016); see also Petties,

836 F.3d at 728. The Supreme Court and the Seventh Circuit have been clear that

evidence of medical negligence is not enough to prove deliberate indifference. Estelle,

429 U.S. at 106 (“Medical malpractice does not become a constitutional violation

merely because the victim is a prisoner”); Petties, 836 F.3d at 728 (“[P]laintiffs must

show more than mere evidence of malpractice to prove deliberate indifference”); see

also Greeno v. Daley, 414 F.3d 645. 653 (7th Cir. 2005) (“[N]either medical

malpractice nor a mere disagreement with a doctor’s medical judgment amounts to

deliberate indifference.”).




                                                                                      8
    Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 9 of 11 PageID #:392




       Dr. Obaisi argues Quillman has failed to provide any evidence that Dr. Obaisi

was deliberately indifferent, and that the record demonstrates that Dr. Obaisi was

responsive to Quillman’s medical needs. The Court agrees. The undisputed facts show

that Quillman requested hormone therapy on September 17, 2014. Dr. Obaisi

presented Quillman’s information to the IDOC committee that same month. There is

no evidence that Dr. Obaisi refused to provide treatment or delayed treatment.

Quillman received her medications on November 14, 2014—within sixty days of her

request. 3 The record cannot support an inference of deliberate indifference against

Dr. Obaisi. 4

       Quillman appears to make two arguments in response. First, Quillman claims

that “[t]his case is not about a disagreement with the medical judgment of Plaintiff’s

prison medical providers; it is a challenge to the untimely and ineffective

administration of the medications Plaintiff desperately required.” (Dkt. 98 at 1).

Quillman provides little analysis in support of this argument and no citations to the

record. In any event, her argument is misguided. Any challenge to the untimely and

ineffective administration of Quillman’s treatment must be brought against IDOC,

the entity responsible for administration of hormone therapy and the hormone

therapy decisions. The record is devoid of any evidence suggesting Dr. Obaisi


3 As noted above, the IDOC committee generally took sixty days to process a request for hormone
therapy.
4 Defendants further argue that, to the extent Quillman brings any claims regarding the inadequacy

of the hormone dosage, Dr. Obaisi cannot be liable because the dosage decision was made by the IDOC
committee, not by Dr. Obaisi. The Court is persuaded by this argument. See Mitchell v. Kallas, 895
F.3d 492, 498-99 (7th Cir. 2018) (finding prison doctor not liable under the Eighth Amendment because
she did not participate in the GID committee’s decision to deny hormone therapy to a transgender
inmate).


                                                                                                   9
  Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 10 of 11 PageID #:393




contributed to any delay or “ineffective administration.” However, IDOC has been

dismissed as a Defendant in this case. (Dkt. 36). The only remaining Defendants are

Dr. Obaisi and Wexford. Thus, Plaintiff’s argument must fail.

      Second, Quillman argues that she can establish deliberate indifference “by

showing that ‘necessary medical treatment has been delayed for non-medical

reasons.’” (Dkt. 98 at 4) (citing Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 704

(11th Cir. 1985)). In this Circuit, the question of whether a delay caused Quillman

unnecessary pain is only relevant if Quillman had demonstrated deliberate

indifference. Once a plaintiff demonstrates deliberate indifference, she must also

demonstrate causation in order to prevail. See Grayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010) (stating the elements of a deliberate indifference claim: (1) an

objectively serious medical condition, (2) defendants knew of the condition and were

deliberately indifferent in treating the plaintiff, and (3) the indifference caused the

injury or harm). When a plaintiff alleges the defendant delayed, rather than denied,

medical treatment, the Seventh Circuit has required the plaintiff to present

“verifying medical evidence” that the delay, and not the underlying condition, caused

some harm. Walker v. Wexford, 940 F.3d 954, 964 (7th Cir. 2019) (citing Jackson v.

Pollion, 733 F.3d 786, 790 (7th Cir. 2013)).

      Here, Quillman has presented no medical evidence to support her claim.

However, the Court need not reach this issue as it has already concluded that

Quillman failed to demonstrate Dr. Obaisi’s deliberate indifference. Even if the Court

did reach the causation issue, Quillman’s argument would still fail. Quillman has not



                                                                                      10
  Case: 1:14-cv-09806 Document #: 104 Filed: 04/30/20 Page 11 of 11 PageID #:394




provided the requisite “verifying medical evidence” that the delay in treatment

caused her any additional harm. She has put forth no medical or expert evidence. The

only evidence in Quillman’s favor is her own testimony regarding her suicide

attempts—testimony her counsel fails to cite. This testimony does not constitute

sufficient verifying medical evidence to demonstrate causation and harm.

      Quillman also argues that the delay itself constitutes deliberate indifference.

The Court disagrees. Once again, Quillman provides little in the way of analysis and

no citation to the record. Contrary to Quillman’s assertion, the record indicates that

Dr. Obaisi was responsive to her medical needs and promptly brought Quillman’s

request for hormone therapy to the IDOC committee. Even with the sixty-day delay—

a delay caused by IDOC, not Dr. Obaisi—these facts do not support an inference that

Dr. Obaisi was deliberately indifferent. No reasonable jury could find for Quillman.

Accordingly, Dr. Obaisi is entitled to summary judgment.

                                    CONCLUSION

      For the reasons stated above, the Court grants Defendants’ motion for

summary judgment [92].


                                            E N T E R:


Dated: April 30, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                   11
